                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


    UNITED STATES OF AMERICA,                       CR-18-32-GF-BMM

                   Plaintiff,

      vs.
                                                            ORDER
    RICHARD ALLEN GRANBOIS,

                  Defendant.

 

        Defendant Richard Allen Granbois appeared before United States Magistrate

Judge John Johnston on August 23, 2018 and entered a plea of guilty to Possession

with Intent to Distribute Methamphetamine (Count I) and Possession of a Firearm

in Furtherance of a Drug Trafficking Crime (Count II), as set forth in the

Indictment. (Doc. 42.) Granbois admitted true to the forfeiture allegation as

contained in the Indictment. Id. Judge Johnston entered Findings and

Recommendations on January 29, 2019. (Doc. 44.)

        Judge Johnston determined: (1) that Granbois was fully competent and

capable of entering an informed and voluntary plea and voluntary admission to the

forfeiture allegation; (2) that Granbois was aware of the nature of the charges

against him and the consequences of pleading guilty to Count I and Count II of the
Indictment; (3) that Granbois understood the forfeiture allegation and the

consequences of admitting to that allegation; (4) that Granbois understood his

constitutional rights, and the extent to which he was waiving those rights by

pleading guilty and admitting to the forfeiture allegation; (5) that Granbois’s plea

of guilty was knowing and voluntary plea supported by an independent basis in

fact sufficient to prove each of the essential elements charged in Count I and Count

II and the legal basis for the forfeiture; (6) that Granbois had adequate time to

review the Plea Agreement with counsel; and (7) that Granbois understood each

provision of the Plea Agreement. (Doc. 44 at 1-2.) Judge Johnston recommended

that the Court accept Granbois’s plea of guilty to Possession with Intent to

Distribute Methamphetamine (Count I) and to Possession of a Firearm in

Furtherance of a Drug Trafficking Crime. Id. at 2. Judge likewise recommended

that the Court accept Granbois’s admission of true to the forfeiture allegation as

contained in the Indictment. Id.

       Neither party filed objections. Accordingly, the Court will review Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no error and adopts Judge Johnston’s Findings and Recommendations

in full.

       Accordingly, IT IS ORDERED:
1. Judge Johnston’s Findings and Recommendations (Doc. 44) is

   ADOPTED IN FULL.

2. Granbois’s Motion to Change Plea (Doc. 35) is GRANTED.

3. The Court will defer acceptance of the Plea Agreement (Doc. 40) until

   sentencing, at which time the Court will have reviewed both the Plea

   Agreement and the Presentence Investigation Report.

DATED this 1st day of March, 2019.
